Citation Nr: 1731190	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2013, the Board assumed jurisdiction over this issue as part of a then-pending increased rating claim.  It then remanded entitlement to a TDIU for further development.  

In May 2015, the Board denied the Veteran's claim for entitlement for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR), requesting that the Court vacate and remand the Board's 2015 decision.  In May 2016, the Court granted the JMR and remanded the case to the Board.

In July 2016, the Board remanded the Veteran's claim for further development, pursuant to the JMR.  Specifically, the Board ordered a VA examination to address whether the Veteran's current service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  Review of the resulting VA examinations reveals that there has been at least substantial compliance with the remand directives and the Board will adjudicate the claim.  The AOJ additionally determined whether there was clear and unmistakable error in a July 2012 rating decision, as ordered by the most recent remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not prevent him from finding and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for entitlement to a TDIU. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice in October 2013.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records, Social Security Administration (SSA) records, and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations, most recently in February 2017, that specifically addressed whether his -service connected disabilities rendered him unable of maintaining substantially gainful employment.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. TDIU

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently in receipt of a 40 percent rating for degenerative joint disease of the lumbosacral spine, a 40 percent rating for lumbar radiculopathy of the right lower extremity associated with the degenerative joint disease, and a 20 percent rating for left leg polyradiculopathy associated with the degenerative joint disease.  He has a combined rating of 70 percent.  Therefore he meets the scheduler criteria found in 38 C.F.R. § 4.16 (a).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income...).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

A veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.   

That said, requiring a veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability. A requirement that a veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15 , to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Social Security records indicate that the Veteran last worked in July 2001 performing engineering drafting.  Prior jobs included working as a filing clerk, a lineman performing flight support, a delivery driver, an assistant counselor at a high school, and a resident manager. 

The record indicates that there is a private examination dated in May 2002 that covered the Veteran's left elbow problems as well as his back pain.  The examiner indicated that the Veteran was able to sit for 20 to 30 minutes, stand for 15 minutes, and walk for one to one and a half blocks.  In the "functional assessment" section of the examination report, the examiner stated that the Veteran' conditions limited to standing, walking, or sitting for six hours in an eight hour work day with frequent breaks.  He also stated that the Veteran was limited to lifting and carrying objects weighing 10 pounds with the left hand and 20 pounds with the right hand.  There were no postural or manipulative limitations. 

The Veteran was awarded SSA disability benefits in a September 2003 decision. The decision outlined three impairments as "severe": left ulnar neuropathy, hypertension, and obstructive sleep apnea.  As part of the SSA disability process, the Veteran underwent an examination at a neurology and pain center in June 2003. However, the Veteran's chief complaint at the examination was left arm pain and not one of his service-connected conditions.  The examiner diagnosed low back pain with some radiculopathy. 

The Veteran underwent a VA spine examination in January 2010.  The examiner diagnosed lumbar spine degenerative disc disease with left radiculopathy.  He indicated that this condition had significant effects on the Veteran's usual occupation in that it caused problems with lifting and carrying, a lack of stamina, decreased strength, and lower extremity pain.  The Veteran reported he was not employed due to his back problems. 

There is form filled out by a VA physician dated May 2012 which discusses the effects of the Veteran's disabilities on his employment.  The form is used to discharge student loan payments due to total and permanent disabilities.  The physician checked that the Veteran had a medically determinable physical or mental impairment that prevents him from engaging in any substantial gainful activity in any field of work. The physician identified the disabilities as right leg polyradiculopathy, left leg polyradiculopathy, and degenerative joint disease of the lumbosacral spine and bilateral knees.  The physician stated that the multilevel degenerative changes of the lumbar spine were moderate; and there were moderate sclerotic degenerative changes of the bilateral SI joints.  The conditions caused the Veteran certain limitations, including sitting for 30 minutes, standing for one hour, walking for a half mile with a cane, and lifting 20 pounds.  There were minimal limitations on activities of daily living. 

The Veteran underwent a VA peripheral nerve examination in May 2012.  The examiner indicated the claims file was reviewed.  The Veteran was diagnosed with bilateral lumbar radiculopathy.  A complete examination of the condition was performed, the results of which are contained in the examination report.  The examiner indicated that the nerve condition impacted the Veteran's ability to work in that it prevented physical employment.  However, the examiner denied that it prevented sedentary work. 

An October 2013 VA examination for peripheral nerves indicates that the Veteran's peripheral nerve condition impacts work by preventing employment of a physical but not a sedentary nature.

The Veteran underwent a VA examination in June 2014.  The examiner indicated the claims file was reviewed.  The Veteran's main diagnosis of degenerative disc disease of the lumbar spine was noted, as well as the associated radiculopathy.  The examiner recorded that the pain level was worse for bending, walking, and physical activities.  The Veteran indicated that he had no incapacitating flare-ups of activities in the prior year needing surgery, admissions or procedures.  A complete examination of the Veteran's lumbar spine and peripheral nerves was performed, the results of which are contained in the examination report.  Ultimately, the examiner opined that it was less likely than not that the service-connected conditions prevented the Veteran from obtaining gainful employment.  The examiner stated that the lumbar back condition and associated radiculopathy conditions would prevent physical employment, but not that of a sedentary nature.  He continued that based on the severity of the conditions and a review of the claims file, the Veteran appeared able to perform all basic activities of daily living and light duties and thus, could perform the sedentary work. 

A June 2016 VA examination, with a physician, was afforded the for consideration of his peripheral neuropathy.  A complete examination of the Veteran's peripheral nerves was performed, the results of which are contained in the examination report.  The examiner indicated that the Veteran's peripheral nerve condition would impair load bearing activities but not sedentary ones.

A February 2017 VA spine examination indicates that functional limitations the Veteran reported were an inability to walk more than two blocks due to back pain, unable to stand for more than ten minutes and unable to lift more than eight pounds.  The examiner indicates that the Veteran's thoracolumbar spine condition did not impact his ability to work.  A February 2017 VA peripheral nerve examination indicates that the Veteran's peripheral nerve condition does not impact his ability to do sedentary work.  A complete examination of the Veteran's lumbar spine and peripheral nerves was performed, the results of which are contained in the examination reports.  

An addendum to the February 2017 VA examination indicates that sedentary work is possible as the Veteran's limitations include standing or walking for extended periods or required twisting or lifting.  The examiner indicated that she disagreed with the finding of the May 2012 federal loan discharge application that the Veteran is totally and permanently disabled.  She called the raters' attention to prior compensation and pension exam findings dated October 2013, June 2014, June 2016 and February 2017.

After review of the relevant evidence, the Board must deny the Veteran's claim.  The most probative evidence of record is the many VA examinations reports with opinions concerning employability; with examiners opining that the Veteran's service-connected conditions would not prevent him from obtaining sedentary work.  The opinions consider the Veteran's service-connected disabilities solely and are provided after examination of the Veteran.

While the May 2012 form filled out by the VA provider opined that the Veteran had a disability that prevented him from engaging in substantially gainful employment, the physician listed a knee condition as one of the contributing disabilities.   Although the Court's JMR indicates that the knees were not considered in the description of severity, the Board notes that the knee diagnosis provided by the provider was in regard to the "applicant's disabling physical and mental impairment."  Additionally, the VA provider indicated that there were only minimal limitations on activities of daily living; ostensibly contradicting an inability to obtain and maintain gainful employment.  In any case, the Board finds the multiple VA examinations and opinions are more probative as they include significant findings and consideration of the Veteran's service-connected disabilities, with far more detail concerning the disabilities, rather than just checking a block on a federal form.  The Board additionally notes that the JMR indicated that the Board should consider clarification of the May 2012 physician's report.  In order to obtain additional and current medical evidence, the Board instead ordered additional VA examinations.  The Board additionally observes that, according to employee listings at the Birmingham VA Medical Center, the physician who authored the May 2012 report is no longer employed at that institution.

The Board observes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  The Board finds that, in this instance, the preponderance of the evidence indicates that employment is realistic for this Veteran, even with full regard to any limitations indicated due to his service-connected disabilities.

The Board has considered the Veteran's contention that he is unable to work due to his service-connected disabilities, but accords more weight to the findings of the VA examiners who found that he could still perform sedentary work.  The VA examiners are medical professionals who have the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, his statements are outweighed by the VA examiner's opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In conclusion, the Board finds that the Veteran is not precluded from finding and maintaining employment solely due to his service-connected disabilities. Accordingly, entitlement to TDIU is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a TDIU is denied.






____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


